Exhibit No. 10(c)(*)

 

EMPLOYMENT AGREEMENT

(as Amended and Restated December 31, 2008)

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of the 31st day December,
2008, is made by and between Regis Corporation, a Minnesota corporation (the
“Corporation”), and Randy L. Pearce (the “Executive”).

 

RECITALS

 

WHEREAS, the Corporation and the Executive are parties to that certain Senior
Officer Employment and Deferred Compensation Agreement, dated April 14, 1998, as
subsequently amended (the “Original Agreement”); and

 

WHEREAS, the Corporation and the Executive also are parties to an agreement
dated May 24, 2005, regarding a policy insuring the life of the Executive (the
“Insurance Agreement”); and

 

WHEREAS, the Corporation and the Executive, by an agreement dated as of May 9,
2007 (“2007 Agreement”), terminated the Original Agreement and consolidated the
terms and conditions of the Insurance Agreement in the 2007 Agreement; and

 

WHEREAS, the Corporation and the Executive wish to further amend and restate the
2007 Agreement as of the date hereof to make certain changes to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) (this
restatement is referred to herein as the “Agreement”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the provisions of this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Corporation agrees to employ the Executive, and the Executive
agrees to such employment, upon the following terms and conditions:

 

1.             EFFECTIVE DATE; PERIOD OF EMPLOYMENT.

 

(a)           Effective Date.  This Agreement shall be effective on December 31,
2008 (the “Effective Date”); the 2007 Agreement was effective on May 9, 2007
(the “2007 Agreement Effective Date”).

 

(b)           Period of Employment.  The employment of the Executive by the
Corporation pursuant to this Agreement shall be for a period (sometimes referred
to herein as the “period of employment”) beginning on the 2007 Agreement
Effective Date and continuing, unless sooner terminated as provided in Section 6
herein, until midnight on the day immediately preceding the fifth anniversary of
the 2007 Agreement Effective Date.  The Corporation and the Executive recognize
and acknowledge that this

 

--------------------------------------------------------------------------------


 

Agreement does not provide for any automatic renewal.  Notwithstanding the end
of the Executive’s period of employment, this Agreement shall remain in full
force and effect thereafter for the purpose of determining the Executive’s
entitlement to any payments due under Sections 4(e) and (f) hereof.

 

(c)           Definitions.  Various terms are defined either where they first
appear underlined in this Agreement or in Section.

 

2.             DUTIES.  During the period of employment, the Executive shall
serve as Senior Executive Vice President and Chief Financial and Administrative
Officer of the Corporation, and in such other additional office or offices to
which he shall be elected by the Board of Directors of the Corporation (“Board”)
with his approval, performing the duties of such office or offices held at the
time and such other duties not inconsistent with his position as such an officer
or director as are assigned to him by the Board or committees of the Board. 
During the period of employment, the Executive shall devote his full time and
attention to the business of the Corporation and the discharge of the
aforementioned duties, except for reasonable vacations, absences due to illness,
and reasonable time for attention to personal affairs and charitable activities.

 

3.             OFFICE FACILITIES.  During the period of employment, the
Executive shall have his office where the Corporation’s principal executive
offices are located from time to time, which currently are at 7201 Metro
Boulevard, Edina, Minnesota and the Corporation shall furnish Executive with
office facilities reasonably suitable to his position at such location.

 

4.             COMPENSATION.  As compensation for his services performed
hereunder, the Corporation shall pay or provide to the Executive the following:

 

(a)           Base Salary.  The Corporation shall pay the Executive a base
salary (the “Base Salary”), calculated at the rate of Four Hundred Seventy-Five
Thousand Dollars ($475,000.00) per annum (which Base Salary may be increased,
but not reduced, by the Compensation Committee of the Board (the “Compensation
Committee”) at any time and from time to time in its discretion), payable
monthly, semi-monthly or weekly according to the Corporation’s general practice
for its executives, for the period of employment under this Agreement.  Such
Base Salary may be increased annually by an amount determined by the
Compensation Committee.  Such Base Salary, including such annual increases
(which shall be considered part of the Base Salary), shall not be reduced during
the period of employment hereunder.

 

(b)           Bonus.  The Executive shall be eligible for an annual performance
bonus (the “Bonus”) as determined under the provisions of the Regis Corporation
2004 Short Term Incentive Compensation Plan, as amended from time to time, any
successor to such plan, or such other annual incentive compensation program
developed for the Corporation’s executive officers.

 

(c)           Other Incentive Plans.  During the period of employment, the
Executive shall be eligible to participate in such other incentive compensation
programs in accordance with their terms as the Corporation may have in effect
from time to time for

 

2

--------------------------------------------------------------------------------


 

its executive personnel (including the Regis Corporation Long Term Incentive
Plan, as amended from time to time, and any successor thereto), other than any
annual cash bonus plan (which is dealt with in Section 4(b) hereof), and all
compensation and other entitlements earned thereunder shall be in addition to,
and shall not in any way reduce, the amount payable as Base Salary and Bonus.

 

(d)           Restricted Stock Units.  On the 2007 Agreement Effective Date, the
Corporation shall grant the Executive restricted stock units with respect to
Fifty Thousand (50,000) shares of the Corporation’s common stock, subject to the
terms and conditions of the Regis Corporation 2004 Long Term Incentive Plan,
including any amendments made to provide for such awards.  Such restricted stock
units shall remain unvested and forfeitable until the day immediately preceding
the fifth anniversary of the 2007 Agreement Effective Date; at such time the
restricted stock units shall become fully (100%) vested, provided the Executive
is employed by the Corporation (or a subsidiary of the Corporation) on such
date.  Payment of such restricted stock units automatically shall be deferred
until January 31 of the calendar year next following the vesting date provided
in the immediately preceding sentence.

 

(e)           Payment to Cover Life Insurance Premiums or Other Purposes.  The
Corporation previously agreed under the Insurance Agreement to pay the
Executive, for a period of ten (10) years, an amount equal to the annual premium
on a a policy with a face amount of Two Million Five Hundred Dollars
($2,500,000) insuring the Executive’s life, plus a gross-up for the federal and
state income taxes imposed on such payment. In lieu of such payments and subject
to the last sentence of this Section 4(e), the Corporation shall pay the
Executive the sum of One Hundred and Twenty Thousand Dollars ($120,000) annually
for three years starting in 2008, which the Executive may use to continue to pay
life insurance premiums, income tax obligations or as the Executive otherwise
may determine.  The Corporation’s obligation to make the payments provided for
under this Section 4(e) shall cease upon the termination of this Agreement by
the Corporation for Cause (as defined in Section 8 hereof).

 

(f)            Retirement Benefit.  The Corporation shall pay to the Executive,
if living, or, if not, to his surviving spouse or other designated beneficiary
(either sometimes referred to as the Executive’s “Beneficiary”) or to the
Executive’s estate if there is no surviving Beneficiary, the following sums
(sometimes referred to as his “Retirement Benefit”) upon the terms and
conditions and for the periods hereinafter set forth:

 

(i)            Payments upon Retirement.  On the last day of the month next
following the month in which the Executive (1) retires from employment with the
Corporation after attaining age 65, or (2) reaches age 65 if he is then disabled
within the meaning of Section 4(f)(iv), the Corporation shall pay to the
Executive a lump sum cash payment of an amount equal to the present value of his
Vested Monthly Benefit. For the purpose of determining the present value, the
following assumptions shall apply:

 

3

--------------------------------------------------------------------------------


 

(1)           Interest: Payments shall be discounted to present value at a rate
of interest equal to the yield to maturity of 30-year U.S. Treasury Notes as of
the Executive’s termination of employment.

 

(2)           Payment Duration:  It shall be assumed that payments of the Vested
Monthly Benefit will be made for two hundred and forty (240) months.

 

Notwithstanding the foregoing in this subparagraph 4(f)(i), Executive shall be
entitled, by written election to the Corporation’s Board of Directors, to
receive, in connection with a termination of employment at or after age 65, to
have his Vested Monthly Benefit paid in monthly payments rather than the
lump-sum described above, provided (x) Executive makes such written election
more than 12 months before Executive attains age 65 (y) such election is not
effective for 12 months, and (z) the first installment of the Vested Monthly
Benefit is paid five years after the month next following the month of such
termination of employment (or if earlier, upon death or disability pursuant to
subparagraphs 4(f)(iii) and (iv), respectively).  Pursuant to (and subject to
the requirements of) transitional relief  provided with respect to initial and
redeferral elections under Code Section 409A (including without limitation, IRS
Notice 2005-1, Notice 2006-79, the Preamble to the final Section 409A treasury
regulations, and Notice 2007-86, any election made on or before December 31,
2008 shall not be subject to the foregoing timing requirements.

 

If this election is made, the Vested Monthly Benefit will be paid for two
hundred and forty (240) months.  If Executive dies before receiving all 240
monthly payments specified herein, the Corporation shall pay to the Executive’s
Beneficiary the remaining monthly payments as they become due as provided above.

 

(ii)           Early Termination.  In the event the Executive has a termination
of  employment with the Corporation before reaching age 65 (unless the Executive
has been terminated by the Corporation for Cause, or if the termination is by
reason of disability pursuant to subparagraph 4(f)(iv), or by reason of death),
then, on the last day of the month next following the month of the Employee’s
termination of employment, the Corporation shall pay to the Executive a lump sum
cash payment of an amount equal to the present value of his Discounted Vested
Monthly Benefit.  For the purpose of determining the present value, the
following assumptions shall apply:

 

(1)           Interest: Payments shall be discounted to present value at a rate
of interest equal to the yield to maturity of 30-year U.S. Treasury Notes as of
the Executive’s termination of employment.

 

(2)           Payment Duration:  It shall be assumed that payments of the
Discounted Vested Monthly Benefit will be made for two hundred and forty (240)
months.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing in this subparagraph 4(f)(ii), Executive shall be
entitled, by written election to the Corporation’s Board of Directors, to
receive, in connection with Executive’s termination of employment prior to age
65, to (i) be paid the lump sum cash payment on the basis of his Vested Monthly
Benefit rather than the Discounted Vested Monthly Benefit (or based on his
Discounted Vested Monthly Benefit but commencing at a later date if the payment
date is prior to age 65), and/or (ii) to be paid in monthly payments rather than
the lump-sum described above, provided (x) Executive makes such written election
more than 12 months before Employee’s termination of employment (y) such
election is not effective for 12 months following the date the election is made,
and (z) the first installment of the Monthly Benefit (or the lump sum payment as
applicable) is paid no earlier than five years after the month next following
the month of Employee’s termination of employment (or if earlier, upon death or
disability pursuant to subparagraphs 4(f)(iii) or (iv), respectively).  Pursuant
to (and subject to the requirements of) transitional relief  provided with
respect to initial and redeferral elections under Code Section 409A (including
without limitation, IRS Notice 2005-1, Notice 2006-79, the Preamble to the final
Section 409A treasury regulations, and Notice 2007-86, any election made on or
before December 31, 2008 shall not be subject to the foregoing timing
requirements.

 

If monthly payments are elected, the Vested Monthly Benefit (or the Discounted
Vested Monthly Benefit (if payment commences prior to age 65)) will be paid for
two hundred and forty (240) months.  If Executive dies before receiving all two
hundred and forty (240) monthly payments specified herein, the Corporation shall
pay to Executive’s Beneficiary the remaining unpaid monthly payments as they
become due as provided above.

 

 (iii)         Payments upon Death before Separation.  If the Executive dies
while employed by the Corporation, during the first six (6) months of
disability, or while disability payments are being paid under subparagraph (iv),
the Corporation shall pay to Executive’s Beneficiary a lump sum cash payment of
an amount equal to the present value of Executive’s Monthly Benefit (based on
the assumptions listed in subparagraph (ii), but with the 30-year Treasury Note
rate determined at the Executive’s death), provided, however, that if Employee
elected to receive monthly payments rather than a lump sum (as provided under
subparagraph (i) and (ii), as applicable based on the age of the Executive at
death), the Corporation shall pay to Executive’s Beneficiary Executive’s full
Monthly Benefit for two hundred and forty (240) months.  The lump sum payment or
the first monthly payment, as applicable, shall be paid within thirty (30) days
after Executive’s death.

 

(iv)          Payments During Disability.  In addition to the payments provided
in Section 4(f)(i) and (ii), should the Executive become disabled while employed
by the Corporation, and such disability continues for a period of six
(6) months,  the Corporation shall pay to the Executive his Monthly Benefit
during each month that the Executive remains disabled until he attains age 65 or
until his death prior to attaining such age, at which time the payment provided
in

 

5

--------------------------------------------------------------------------------


 

Section 4(f)(i), (ii) or (iii) (whichever is applicable) shall be paid or begin
(in the case of a lump sum, the 30-year Treasury Note rate shall be determined
at age 65 or death, as applicable).  The first payment under
this Section 4(f)(iv) shall be made during the seventh month of such disability,
and each succeeding payment shall be made on the same date of each succeeding
month thereafter.  Payments shall be made under this Section 4(f)(iv) only if
the Executive is disabled within the meaning of the disability clause of the
Corporation’s long term disability insurance policy or program as then in effect
and within the meaning of “disability” as set forth in Treas. Reg. §
1.409A-3(i)(4).

 

(v)           Termination for Cause.  If the Executive’s employment with the
Corporation is terminated at any time for Cause (as defined in Section 8), the
Corporation shall have no obligation to make any payments to him or his
Beneficiary under this Section 4(f) and all such future payments shall be
forfeited.

 

(g)           Health, Welfare and Retirement Plans; Vacation.  During the period
of employment, the Executive shall be entitled to:

 

(i)            participate in such retirement, health (medical, hospital and/or
dental) insurance, life insurance, disability insurance, flexible benefits
arrangements and accident insurance plans and programs as are maintained in
effect from time to time by the Corporation for its headquarters employees;

 

(ii)           participate in other non-duplicative benefit programs which the
Corporation may from time to time offer generally to headquarters personnel of
the Corporation; and

 

(iii)          take vacations and be entitled to sick leave in accordance with
the Corporation’s policy for executive personnel of the Corporation.

 

(h)           Expenses.  Executive shall be reimbursed for reasonable business
expenses incurred in connection with the performance of his duties hereunder
consistent with the Company’s policy regarding reimbursement of such expenses. 
With respect to any benefits or payments received or owed to the Executive
hereunder, the Executive shall cooperate in good faith with the Corporation to
structure such benefits or payments in the most tax-efficient manner to the
Corporation.

 

5.             EFFECT OF DISABILITY AND CERTAIN HAZARDS.  The Executive shall
not be obligated to perform the services required of him by this Agreement
during any period in which he is disabled or his health is impaired to an extent
which would render his performance of such services hazardous to his health or
life, and relief from such obligation shall not in any way affect his rights
hereunder except to the extent that such disability or health impairment may
result in termination of his employment by the Corporation pursuant to Section 6
herein.

 

6.             TERMINATION OF EMPLOYMENT.  The employment of the Executive by
the Corporation pursuant to this Agreement may be terminated by the Corporation
or the Executive at any time, as follows:

 

6

--------------------------------------------------------------------------------


 

(a)           Death.  In the event of the Executive’s death prior to the
expiration of the period of employment hereunder, such employment shall
terminate on the date of death.

 

(b)           Permanent Disability.  The Executive’s employment may be
terminated by the Corporation prior to the expiration of the period of
employment hereunder due to Executive’s physical or mental disability or health
impairment which prevents the effective performance by the Executive of his
duties hereunder on a full time basis, with such termination to occur (i) with
respect to disability, on or after the time which the Executive becomes entitled
to disability compensation benefits under the Corporation’s long term disability
insurance policy or program as then in effect or (ii) with respect to health
impairment, after Executive has been unable to substantially perform his
services hereunder for six consecutive months.  Any dispute as to the
Executive’s physical or mental disability or health impairment shall be settled
by the opinion of an impartial physician selected by the parties or their
representatives or, in the event of failure to make a joint selection after
request therefor by either party to the other, a physician selected by the
Corporation, with the fees and expenses of any such physician to be borne by the
Corporation.

 

(c)           Cause.  The Corporation, by giving written notice of termination
to the Executive, may terminate such employment at any time prior to the
expiration of the period of employment hereunder for “Cause” (as defined in
Section 8).

 

(d)           Without Cause.  The Corporation may terminate such employment at
any time prior to said date without Cause (which shall be for any reason not
covered by preceding Sections 6(a) through (c)) upon sixty (60) days prior
written notice to the Executive.

 

(e)           By the Executive.  The Executive may terminate such employment at
any time for an applicable Good Reason (as defined in Section 8), subject to
Section 6(f).  The Executive may also terminate such employment for any other
reason upon prior written notice thereof to the Corporation, and the Executive
agrees to use his reasonable best efforts to provide twelve (12) months’ prior
written notice in such event.

 

(f)            Notice of Good Reason.  If the Executive believes that he is
entitled to terminate his employment with the Corporation for an applicable Good
Reason, he may apply in writing to the Corporation for confirmation of such
entitlement prior to the Executive’s actual separation from employment, by
following the claims procedure set forth in Section 11 hereof.  The submission
of such a request by the Executive shall not constitute “Cause” for the
Corporation to terminate the Executive under Section 6(c) hereof; and the
Executive shall continue to receive all compensation and benefits he was
receiving at the time of such submission throughout the resolution of the matter
pursuant to the procedures set forth in Section 11 hereof.  If the Executive’s
request for a termination of employment for Good Reason is denied under both the
request and appeal procedures set forth in Sections 11(a) and (b) hereof, then
the parties shall promptly submit the claim to binding arbitration pursuant to
Section 11(c) and use their best efforts to conclude the arbitration within
ninety (90) days after the claim is submitted.

 

7

--------------------------------------------------------------------------------


 

(g)           Notice of Termination.  Any termination of the Executive’s
employment by the Corporation or by the Executive (other than termination based
on the Executive’s death) shall be communicated by a written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.  For
purposes of this Agreement, no purported termination shall be effective without
the delivery of such Notice of Termination.

 

(h)           Date of Termination.  The “date of termination” of the Executive’s
employment shall mean (i) if the Executive is terminated by his death, the date
of his death, (ii) if the Executive’s employment is terminated due to a
permanent disability or health impairment, thirty (30) days after the Notice of
Termination is given (provided that the Executive shall not have returned to the
performance of his duties on a full-time basis during such period), (iii) if the
Executive’s employment is terminated pursuant to a termination for Cause, the
date specified in the Notice of Termination, and (iv) if the Executive’s
employment is terminated for any other reason, the date shall be the later of
thirty (30) days after termination as provided by the Notice of Termination or
the date of the final resolution of the arbitration and claims procedures set
forth in Section 11 hereof, unless otherwise agreed by the Executive and
Corporation or otherwise provided in this Agreement.

 

7.             PAYMENTS UPON TERMINATION.

 

(a)           Death or Disability.  If the Executive’s employment is terminated
by reason of his death or permanent disability, he (or the legal representative
of his estate in the event of his death) shall be entitled to the following:

 

(i)            Accrued Compensation.  All compensation due the Executive under
this Agreement and under each plan or program of the Corporation in which he may
be participating at the time shall cease to accrue as of the date of such
termination, except (1) as specifically provided in this Agreement or (2) in the
case of any such plan or program, if and to the extent otherwise provided in the
terms of such plan or program or by applicable law.  All such compensation
accrued as of the date of such termination but not previously paid shall be paid
to the Executive at the time such payment otherwise would be due.

 

(ii)           Accrued Obligations.  In addition, the Executive shall also be
entitled to the following: (1) a payment equal to the Highest Annual Bonus, pro
rata based on the portion of the year ended on the date of the termination;
(2) unpaid deferred compensation under the Regis Corporation Non-Qualified
Deferred Compensation Plan, together with all earnings thereon (it being
understood that this is separate from, and in addition to, the Retirement
Benefit set forth in Section 4(f) hereof); and (3) accrued vacation pay.

 

8

--------------------------------------------------------------------------------


 

(iii)          Acceleration of Vesting.  All options to purchase the
Corporation’s common stock and shares of restricted stock and restricted stock
units held by Executive at the time of such termination but still subject to
vesting, shall be fully and immediately vested.  All other benefits or interests
of Executive in any of the Corporation’s long term incentive plans or
arrangements which are subject to vesting shall be fully and immediately vested.

 

(iv)          Benefits.  In lieu of any continuation coverage the Executive may
be entitled to receive under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended, (“COBRA”), during the period commencing with the
Executive’s termination of employment and continuing through the Executive’s
attainment of age 65 (or with respect to the Executive’s wife, Mary Kay Pearce
[the “Executive’s wife”], through her attainment of age 65), the Executive and
the Executive’s wife each shall be entitled to the continuation of the same or
equivalent health, hospitalization, prescription drug and dental insurance
coverage that each had received immediately prior to the Executive’s termination
of employment, as if the Executive had continued to be an executive employee of
the Corporation.  In the event that the Executive or the Executive’s wife is
ineligible under the terms of such health or other insurance to continue to be
so covered, the Corporation shall provide the Executive and the Executive’s wife
with substantially equivalent coverage through other sources or will reimburse
the Executive or the Executive’s wife (as applicable) for actual premiums paid
for such alternative coverage (such as Medicare Part A, Part B and prescription
drug coverage) that the Executive or the Executive’s wife obtains for the
payment period. Any such reimbursement shall be paid by December 31 of the
calendar year following the year in which Employee pays such premiums.

 

(b)           Termination Without Cause or for Good Reason.  If the Executive’s
employment pursuant to this Agreement is terminated without Cause pursuant to
Section 6(d) hereof or the Executive terminates this Agreement for Good Reason,
then the Executive shall be entitled to and shall receive the following:

 

(i)            Accrued Compensation.  All compensation due the Executive under
this Agreement and under each plan or program of the Corporation in which he may
be participating at the time shall cease to accrue as of the date of such
termination, except (1) as specifically provided in this Agreement or (2) in the
case of any such plan or program, if and to the extent otherwise provided in the
terms of such plan or program or by applicable law.  All such compensation
accrued as of the date of such termination but not previously paid shall be paid
to the Executive at the time such payment otherwise would be due.

 

(ii)           Accrued Obligations.  In addition, the Executive shall also be
entitled to the following: (1) a payment equal to the Highest Annual Bonus, pro
rata based on the portion of the year ended on the date of the termination;
(2) unpaid deferred compensation under the Regis Corporation Non-Qualified
Deferred Compensation Plan, together with all earnings thereon (it being

 

9

--------------------------------------------------------------------------------


 

understood that this is separate from, and in addition to, the Retirement
Benefit set forth in Section 4(f) hereof); and (3) accrued vacation pay.

 

(iii)          Acceleration of Vesting.  All options to purchase the
Corporation’s common stock and shares of restricted stock and restricted stock
units held by Executive at the time of such termination but still subject to
vesting, shall be fully and immediately vested.  All other benefits or interests
of Executive in any of the Corporation’s long term incentive plans or
arrangements which are subject to vesting shall be fully and immediately vested.

 

(iv)          Benefits.  In lieu of any continuation coverage the Executive may
be entitled to receive under COBRA, during the period commencing with the
Executive’s termination of employment (provided that such termination of
employment is not a voluntary resignation by the Executive prior to the second
anniversary of this Agreement) and continuing through the Executive’s attainment
of age 65 (or with respect to the Executive’s wife, through her attainment of
age 65), the Executive and the Executive’s wife each shall be entitled to the
continuation of the same or equivalent health, hospitalization, prescription
drug and dental insurance coverage that each had received immediately prior to
the Executive’s termination of employment, as if the Executive had continued to
be an executive employee of the Corporation.  In the event that the Executive or
the Executive’s wife is ineligible under the terms of such health or other
insurance to continue to be so covered, the Corporation shall provide the
Executive and the Executive’s wife with substantially equivalent coverage
through other sources or will reimburse the Executive or the Executive’s wife
(as applicable) for actual premiums paid for such alternative coverage (such as
Medicare Part A, Part B and prescription drug coverage) that the Executive or
the Executive’s wife obtains for the payment period.  Any such reimbursement
shall be paid by December 31 of the calendar year following the year in which
Employee pays such premiums.

 

(v)           Severance Payment.  The Executive shall be entitled to and shall
receive a lump sum cash payment (the “Severance Payment”) from the Corporation. 
The amount of the Severance Payment shall equal the product of:

 

(1) the sum of (A) the Executive’s Base Salary and (B) the Highest Annual Bonus
and

 

(2) the number of full and partial years (rounded to the next highest month)
remaining during the period of employment at the date of termination, but in no
case more than two (2).

 

(vi)          Life Insurance Premiums.  The Corporation shall pay to the
Executive a lump sum amount sufficient to pay a certain number of future annual
premiums required with respect to the Policy described in Section 4(e).  The
number of future annual premiums referenced in the immediately preceding
sentence of this subparagraph (vi) shall equal ten (10), reduced by the number
of annual premium payments already made under such policy as of the date of the

 

10

--------------------------------------------------------------------------------


 

Executive’s termination of employment (including any amount paid under
Section 7(d)(iii) of the Agreement).

 

(c)           Termination for Cause or Without Good Reason.  If the Executive’s
employment pursuant to this Agreement is terminated pursuant to subsection
(c) of Section 6 hereof, the Executive terminates this Agreement without Good
Reason, or the Executive’s employment hereunder terminates due to the expiration
of the period of employment, Executive shall be entitled to and shall receive:

 

(i)            Accrued Compensation.  All compensation due the Executive under
this Agreement and under each plan or program of the Corporation in which he may
be participating at the time shall cease to accrue as of the date of such
termination, except (1) as specifically provided in this Agreement or (2) in the
case of any such plan or program, if and to the extent otherwise provided in the
terms of such plan or program or by applicable law.  All such compensation
accrued as of the date of such termination but not previously paid shall be paid
to the Executive at the time such payment otherwise would be due.

 

(ii)           Accrued Obligations.  In addition, Executive shall also be
entitled to the following: (1) unpaid deferred compensation under the Regis
Corporation Non-Qualified Deferred Compensation Plan, together with all earnings
thereon (it being understood that this is separate from, and in addition to, the
Retirement Benefit set forth in Section 4(f) hereof); and (2) accrued vacation
pay.

 

(iii)          Benefits.  If the Executive terminates this Agreement without
Good Reason on or after the second anniversary of this Agreement or the
Executive’s employment hereunder terminates due to the expiration of the period
of employment, but not in the event if the Executive’s employment is terminated
pursuant to section (c) of Section 6 hereof, the Executive and the Executive’s
wife (as applicable) shall be entitled to and shall receive the benefits
described in Section 7(b)(iv).

 

(d)           Change in Control.  If, following a Change in Control, (x) the
Executive’s employment pursuant to this Agreement is terminated by the
Corporation (or any successor entity) for any reason or by the Executive for
Good Reason or (y) the Executive’s employment is terminated by the Corporation
(or any successor entity) for any reason or by the Executive for Good Reason
within two (2) years of such Change in Control, then the Executive shall be
entitled to and shall receive the compensation, benefits and other items
described in Sections 7(b)(i) through (vi) above, and Executive shall also be
entitled to the following compensation and other benefits, upon the terms and
conditions described herein:

 

(i)            Company Stock Award.  The Executive automatically shall receive
Fifty Thousand (50,000) shares of the Corporation’s common stock.  Any such
shares awarded under this Section shall be subject to automatic adjustment to
reflect any Corporation share dividend, share split, combination or exchange of

 

11

--------------------------------------------------------------------------------


 

shares, recapitalization or other change in the capital structure of the
Corporation since the 2007 Agreement Effective Date.

 

(ii)           Impact on Retirement Benefit.  Notwithstanding any other
provision of this Agreement, if the Executive’s employment with the Corporation
terminates at any time following a Change in Control, whether such termination
is initiated by the Executive or by the Corporation (unless the termination is
by the Corporation for Cause), the lump sum benefit payable under
Section 4(f)(i) or (ii), as applicable, will equal the Executive’s Aggregate
Benefit (without any reduction for vesting or for discounting).

 

(iii)          Life Insurance Premiums.  Within five (5) business days of a
Change in Control, the Corporation shall pay to the Executive a lump sum amount
sufficient to pay a certain number of future annual premiums required with
respect to the Policy described in Section 4(e).  The number of future annual
premiums referenced in the immediately preceding sentence of this
Section 7(d)(iii) shall equal (1) ten, reduced by (2) the number of annual
premium payments already made under such policy as of the date of the Change in
Control.

 

(e)            Tax Gross-Up.  If any payments (including awards) received by the
Executive pursuant to this Agreement will be subject to the excise tax (the
“Excise Tax”) imposed by Section 4999 of the Code, or any successor or similar
provision of the Code, the Corporation shall pay to the Executive additional
compensation such that the net amount received by the Executive after deduction
of any Excise Tax (and taking into account any federal, state and local income
taxes payable by the Executive as a result of the receipt of such gross-up
compensation), shall be equal to the total amounts he would have received had no
such Excise Tax (or any interest or penalties thereon) been paid or incurred. 
The Corporation shall pay such additional compensation at the time when the
Corporation withholds such Excise Tax from any payments to the Executive (or
otherwise makes a parachute payment to Executive).  The calculation of the tax
gross-up payment shall be approved by an independent certified public accounting
firm and the Executive’s designated financial adviser, with the fees in each
case payable by the Corporation.  All amounts payable pursuant to this
subparagraph 7(e) shall be paid by the end of Employee’s taxable year next
following Employee’s taxable year in which the related taxes are remitted to the
taxing authority.

 

(f)            Payment Terms.  Unless otherwise specified in this Section 7, all
cash payments to which Executive is entitled pursuant to this Section 7 shall be
made in a lump sum within ten (10) business days of the date of termination. 
Any payment under this Agreement that falls within the definition of “deferred
compensation,” as such term is applied under Section 409A of the Code
(including, but not necessarily limited to, the Retirement Benefit under
Section 4(f)), that is made on account of the Executive’s termination of
employment shall not be made unless such termination of employment is also a
“separation from service,” as such term is applied under such Section 409A, with
the Corporation and all corporations or entities with which the Corporation
would be considered a single employer under subsections (b) and (c) of Code.  If
on the date of

 

12

--------------------------------------------------------------------------------


 

such separation from service the Executive is a “specified employee” as defined
in Section 409A of the Code, determined as of December 31 of each calendar year
and applied as of April 1 following such determination in accordance with
Section 409A of the Code and the guidance issued by the Department of the
Treasury with respect to the application of such Section 409A, payments of any
such deferred compensation shall be paid or commence on the first day of the
seventh (7th) month following separation from service, without adjustment for
interest or earnings during the period of delay.

 

8.             DEFINITIONS.  Certain terms are defined where they first appear
in this Agreement and are underlined for ease of reference.  In addition, the
following definitions shall apply for purposes of this Agreement.

 

“Aggregate Benefit” shall mean an amount equal to the Executive’s Monthly
Benefit multiplied by 240.

 

“Cause” shall mean (a) acts occurring or discovered during the term of this
Agreement, the Original Agreement or the 2007 Agreement (i) resulting in a
felony conviction under any Federal or state statute, which is materially
detrimental to the financial interests of the Corporation, or (ii) willful
non-performance by the Executive of his material employment duties required by
this Agreement (other than by reason of his physical or mental incapacity) or
(b) the Executive willfully engaging in fraud or gross misconduct which is
materially detrimental to the financial interests of the Corporation during the
term of this Agreement, the Original Agreement or the 2007 Agreement, with
“Cause” to be determined in any case by the Board after reasonable written
notice to Executive and an opportunity for Executive to be heard at a meeting of
the Board and with reasonable opportunity (of not less than thirty (30) days) in
the case of clause (a)(ii) to cease substantial non-performance.

 

“Change in Control” shall be deemed to have occurred at such time as any of the
following events occur:

 

(a)           any “person” within the meaning of Section 2(a)(2) of the
Securities Act of 1933 and Section 14(d) of the Securities Exchange Act of 1934
(the “Exchange Act”), is or has become the “beneficial owner,” as defined in
Rule 13d-3 under the Exchange Act, of twenty percent (20%) or more of either
(i) the then outstanding shares of Common Stock of the Corporation (the
“Outstanding Common Stock”) or (ii) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”), except for an
acquisition by an entity resulting from a Business Combination (as defined
below) in which clauses (x) and (y) of subparagraph (b) apply;

 

(b)           consummation of (i) a merger or consolidation of the Corporation
with or into another entity, (ii) a statutory share exchange or (iii) the
acquisition by any person (as defined above) of all or substantially all of the
assets of the Corporation (each, a “Business Combination”), unless immediately
following such Business Combination, (x) all or substantially all of the
beneficial owners of the Outstanding Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of the voting power of the then outstanding shares of

 

13

--------------------------------------------------------------------------------


 

voting stock (or comparable voting equity interests) of the surviving or
acquiring entity resulting from such Business Combination (including such
beneficial ownership of an entity that, as a result of such transaction, owns
the Corporation or all or substantially all of the Corporation’s assets either
directly or through one or more subsidiaries), in substantially the same
proportions (as compared to the other beneficial owners of the Corporation’s
voting stock immediately prior to such Business Combination) as their beneficial
ownership of the Corporation’s voting stock immediately prior to such Business
Combination and (y) no person (as defined above) beneficially owns, directly or
indirectly, twenty percent (20%) or more of the voting power of the outstanding
voting stock (or comparable equity interests) of the surviving or acquiring
entity (other than a direct or indirect parent entity of the surviving or
acquiring entity, that, after giving effect to the Business Combination,
beneficially owns, directly or indirectly, 100% of the outstanding voting stock
(or comparable equity interests) of the surviving or acquiring entity), or

 

(c)           individuals who constitute the Corporation’s Board of Directors on
the 2007 Agreement Effective Date (the “Incumbent Board”) have ceased for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the 2007 Agreement Effective Date whose
election, or nomination for election by the Corporation’s stockholders, was
approved by a vote of at least three-quarters (75%) of the directors comprising
the Incumbent Board shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board.

 

 “Discounted Vested Monthly Benefit” shall mean an amount determined by
discounting the Executive’s Vested Monthly Benefit to present value based on the
number of months between (a) the Executive’s age at the date of his termination
of employment or, if he elects to defer payment or commencement pursuant to
subparagraph 4(f)(ii) of this Agreement, the date of payment or commencement,
and (b) the date of his 65th birthday.  The discount rate to be used for this
purpose shall be equal to the yield to maturity, at the date in (a), above, of
U.S. Treasury Notes with a maturity date nearest the date of the Executive’s
65th birthday.

 

“Good Reason”  shall mean the occurrence, without the express written consent of
the Executive, of any of the following:

 

(a)           the assignment to the Executive of any duties inconsistent with
the Executive’s authorities, positions, duties, responsibilities and status with
the Corporation, or any adverse alteration in the nature of the Executive’s
reporting responsibilities, titles, or offices, or any removal of the Executive
from, or any failure to reelect the Executive to, any such positions, except in
connection with a termination of the employment of the Executive for Cause,
permanent disability, or as a result of the Executive’s death or by the
Executive other than for Good Reason;

 

(b)           a reduction by the Corporation in the Executive’s Base Salary then
in effect;

 

14

--------------------------------------------------------------------------------


 

(c)           any material breach by the Corporation of any provisions of the
Agreement;

 

(d)           the requirement by the Corporation that the Executive’s principal
place of employment be relocated more than thirty (30) miles from the
Corporation’s address for notice in Section 12(h); or

 

(e)           the Corporation’s failure to obtain a satisfactory agreement from
any successor to assume and agree to perform Corporation’s obligations under the
Agreement;

 

provided that Executive notifies the Corporation of such condition set forth in
clause (a), (b), (c), (d) or (e) and the Corporation fails to remedy such
condition within thirty (30) days of receiving such notice.

 

“Highest Annual Bonus” shall mean the highest Bonus paid or payable to the
Executive in respect of the three fiscal years prior to the date of termination.

 

“Monthly Benefit” shall mean an amount equal to the greater of (i) forty percent
(40%) of the Executive’s average monthly compensation, excluding bonuses, for
the sixty (60) months immediately preceding his termination of employment or
disability, or (ii) Five Thousand Dollars ($5,000).

 

“Vested Monthly Benefit” shall mean a percentage of the Executive’s Monthly
Benefit determined on the basis of the number of the Executive’s completed years
of service with the Corporation according to the following schedule:

 

Years of Service

 

Percentage

 

 

 

 

 

Less than 7 years

 

0

%

 

 

 

 

7 years

 

5

%

 

 

 

 

8 years

 

10

%

 

 

 

 

9 years

 

15

%

 

 

 

 

10 years

 

20

%

 

 

 

 

11 years

 

25

%

 

 

 

 

12 years

 

30

%

 

 

 

 

13 years

 

35

%

 

 

 

 

14 years

 

40

%

 

 

 

 

15 years

 

50

%

 

 

 

 

16 years

 

60

%

 

 

 

 

17 years

 

70

%

 

 

 

 

18 years

 

80

%

 

 

 

 

19 years

 

90

%

 

 

 

 

20 or more years

 

100

%

 

15

--------------------------------------------------------------------------------


 

A “year of service” for purposes of vesting shall mean a consecutive twelve
(12)-month period during which the Executive is employed by the Corporation.

 

9.             CONFIDENTIAL INFORMATION.  The Executive shall not at any time
during the period of employment and thereafter disclose to others or use any
trade secrets or any other confidential information belonging to the Corporation
or any of its subsidiaries, including, without limitation, drawings, plans,
programs, specifications and non-public information relating to customers of the
Corporation or its subsidiaries, except as may be required to perform his duties
hereunder.  The provisions of this Section 9 shall survive the termination of
the Executive’s employment with the Corporation, provided that after the
termination of the Executive’s employment with the Corporation, the restrictions
contained in this Section 9 shall not apply to any such trade secret or
confidential information which becomes generally known in the trade.

 

10.           NON-COMPETITION: NON-MITIGATION: LITIGATION EXPENSES.

 

(a)           No Mitigation.  The Executive shall not be required to mitigate
the amount of any termination benefits due him under Section 7 herein, by
seeking employment with others, or otherwise, nor shall the amount of such
benefits be reduced or offset in any way by any income or benefits earned by the
Executive from another employer or other source.

 

(b)           Non-competition.  For a period of twenty-four (24) months after
the Executive’s termination of employment hereunder, the Executive shall not
enter into endeavors that are competitive with the business or operations of the
Corporation in the beauty industry (including, but not limited to, salons, hair
restoration centers, education and related products), and shall not own an
interest in, manage, operate, join, control, lend money or render financial or
other assistance to or participate in or be connected with, as an officer,
employee, director, partner, member, stockholder (except for passive investments
of not more than a one percent (1%) interest in the securities of a publicly
held corporation regularly traded on a national securities exchange or in an
over-the-counter securities market), consultant, independent contractor, or
otherwise, any individual, partnership, firm, corporation or other business
organization or entity that engages in a business which competes with the
Company.

 

(c)           Non-solicitation.  For a period of twenty-four (24) months after
the Executive’s termination of employment hereunder, Executive shall not hire or
attempt to

 

16

--------------------------------------------------------------------------------


 

hire any employee of the Corporation, assist in such hiring by any person or
encourage any employee to terminate his or her relationship with the
Corporation.

 

(d)           Remedies.  If the Executive violates any of the restrictive
covenants set forth in Sections 9, 10(b) and (c) above during the first
twenty-four (24) months after such termination of employment, and such violation
continues after the Executive is notified in writing by the Company that he is
in violation of the restrictive covenant, then (i) the Corporation shall have no
further obligation to make any payments to the Executive of the Retirement
Benefit described in Section 4(f) or of any severance payments provided in
Section 7(b) and 7(d) and (ii) all such future payments shall be forfeited. The
Executive acknowledges that any breach or threatened breach of Sections 9,
10(b) or (c) would damage the Corporation irreparably and, consequently, the
Corporation, in addition to any other remedies available to it, shall be
entitled to preliminary and permanent injunction, without having to post any
bond or other security.

 

(e)           Attorneys Fees.  The Corporation shall pay the Executive’s
attorneys’ fees for any proceeding or group of related proceedings to enforce,
construe or determine the validity of the provisions of this Agreement.

 

11.           CLAIMS PROCEDURE.

 

(a)           If the payment of benefits under this Agreement shall be disputed
by the Company, the Executive, or other person claiming through the Executive,
must file a written claim with the Board as a prerequisite to the payment of
such benefits.  The Board shall make all determinations as to the right of any
person to receive benefits under subsections (a) and (b) of this Section 11.
 Any denial by the Board of a claim for benefits by the Executive, his heirs or
personal representative (“the claimant”) shall be stated in writing by the Board
and delivered or mailed to the claimant within ten (10) days after receipt of
the claim, unless special circumstances require an extension of time for
processing the claim.  If such an extension is required, written notice of the
extension shall be furnished to the claimant prior to the termination of the
initial ten (10)-day period.  In no event shall such extension exceed a period
of ten (10) days from the end of the initial period.  Any notice of denial shall
set forth the specific reasons for the denial, specific reference to pertinent
provisions of this Agreement upon which the denial is based, a description of
any additional material or information necessary for the claimant to perfect his
claim, with an explanation of why such material or information is necessary, and
any explanation of claim review procedures, written to the best of the Board’s
ability in a manner that may be understood without legal or actuarial counsel.

 

(b)           A claimant whose claim for benefits has been wholly or partially
denied by the Board may request, within ten (10) days following the date of such
denial, in a writing addressed to the Board, a review of such denial.  The
claimant shall be entitled to submit such issues or comments in writing or
otherwise as he shall consider relevant to a determination of his claim, and he
may include a request for a hearing in person before the Board.  Prior to
submitting his request, the claimant shall be entitled to review such documents
as the Board shall agree are pertinent to his claim.  The claimant may, at all
stages of review, be represented by counsel, legal or otherwise, of his choice,
provided

 

17

--------------------------------------------------------------------------------


 

that such fees and expenses shall be borne by the Corporation.  All requests for
review shall be promptly resolved.  The Board’s decision with respect to any
such review shall be set forth in writing and shall be mailed to the claimant
not later than ten (10) days following receipt by the Board of the claimant’s
request unless special circumstances, such as the need to hold a hearing,
require an extension of time for processing, in which case the Board’s decision
shall be so mailed not later than twenty (20) days after receipt of such
request.

 

(c)           A claimant who has followed the procedure in subsections (a) and
(b) of this Section, but who has not obtained full relief on his claim for
benefits, may submit such claim for expedited and binding arbitration of his
claim before an arbitrator in Hennepin County, Minnesota, in accordance with the
commercial arbitration rules of the American Arbitration Association, as then in
effect, or pursuant to such other form of alternative dispute resolution as the
parties may agree (collectively, the “arbitration”).  The arbitrator’s sole
authority shall be to interpret and apply the provisions of this Agreement; the
arbitrator shall not change, add to, or subtract from, any of its provisions. 
The arbitrator shall have the power to compel attendance of witnesses at the
hearing.  Any court having competent jurisdiction may enter a judgment based
upon such arbitration.  The arbitrator shall be appointed by mutual agreement of
the Corporation and the claimant pursuant to the applicable commercial
arbitration rules.  The arbitrator shall be a professional person with a
national reputation for expertise in employee benefit matters and who is
unrelated to the claimant and any employees of the Corporation.  All decisions
of the arbitrator shall be final and binding on the claimant and the
Corporation.

 

12.           MISCELLANEOUS.

 

(a)           Successors and Assigns.  This Agreement shall inure to the benefit
of and shall be binding upon the successors and assigns of the Corporation,
including any party with which the Corporation may merge or consolidate or to
which it may transfer substantially all of its assets.  As used in this
Agreement, the term “successor” shall include any person, firm, corporation or
other business entity which at any time, whether by merger, purchase or
otherwise, acquires all or substantially all of the capital stock or assets of
the Corporation.

 

(b)           Non-assignability and Non-transferability.  The rights and
obligations of the Executive under this Agreement are expressly declared and
agreed to be personal, nonassignable and nontransferable during his life;
provided, however, that all or a portion of the amount of each payment of his
Retirement Benefit under Section 4(f) (other than payments under
Section 4(f)(iii)) may be assigned by a “qualified domestic relations order” as
set forth in paragraphs (1) through (3) of Code Section 414(p), as if this
Agreement were a plan described in Code Section 401(a)(13).

 

(c)           Limitation of Waiver.  The waiver by either party hereto of its
rights with respect to a breach of any provision of this Agreement by the other
shall not operate or be construed as a waiver of any rights with respect to any
subsequent breach.

 

18

--------------------------------------------------------------------------------


 

(d)           Amendments.  No modification, amendment, addition, alteration or
waiver of any of the terms, covenants or conditions hereof shall be effective
unless made in writing and duly executed by the Corporation and Executive.

 

(e)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together will constitute but one and the same agreement.

 

(f)            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Minnesota, without regard to the
conflicts of law principles thereof.

 

(g)           Severability.  If any provision of this Agreement is determined to
be invalid or unenforceable under any applicable statute or rule of law, it is
to that extent to be deemed omitted and it shall not affect the validity or
enforceability of any other provision.

 

(h)           Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing, and shall be deemed given when sent by registered
or certified mail, postage prepaid, addressed as follows:

 

If to the Executive:

Randy L. Pearce

 

 

 

Regis Corporation

 

 

 

7201 Metro Boulevard

 

 

 

Edina, Minnesota 55439

 

 

 

 

If to the Corporation:

Regis Corporation

 

 

 

7201 Metro Boulevard

 

 

 

Edina, Minnesota 55439

 

 

 

Attn: General Counsel

 

or mailed to such other person and/or address as the party to be notified may
hereafter have designated by notice given to the other party in a similar
manner.

 

(i)            Mandatory Arbitration.  Any dispute or controversy arising under
or in connection with this Agreement, other than claims administered under

 

19

--------------------------------------------------------------------------------


 

Section 11, shall be settled exclusively by binding arbitration in the manner
set forth in Section 10(c).

 

13.           PRIOR AGREEMENTS SUPERSEDED.  Upon the Effective Date, this
Agreement shall supersede all prior agreements between the parties hereto with
respect to the subject matter hereof, including without limitation the Original
Agreement, the Insurance Agreement, the 2007 Agreement and any and all change in
control provisions contained in any agreement, arrangement or plan with or for
the benefit of Executive, all of which are forever irrevocably waived by the
Executive; provided, however, that this Agreement shall not supersede any
agreements between the Corporation and the Executive regarding currently
outstanding options held by the Executive to purchase the Corporation’s common
stock or restricted stock, except for the change in control provisions thereof,
which are hereby superseded.

 

14.           NO INTERRUPTION OF BENEFITS.  Nothing in this Agreement shall be
deemed an interruption of the Executive’s years of service for vesting of the
Corporation’s benefit plans, vesting of options to purchase the Corporation’s
common stock, or otherwise.

 

15.           INDEMNIFICATION.  The Corporation shall indemnify, defend, and
hold the Executive harmless, to the fullest extent allowed by law, from and
against any liability, damages, costs, or expenses (including attorney’s fees)
in connection with any claim, cause of action, investigation, litigation, or
proceeding involving him by reason of his having been an officer, director,
employee, or agent of the Corporation or its affiliates, unless it is judicially
determined, in a final, nonappealable order that the Executive was guilty of
gross negligence or willful misconduct.  The Corporation also agrees to maintain
adequate directors and officers liability insurance for the benefit of the
Executive for the term of this Agreement and for at least three (3) years
thereafter.

 

IN WITNESS WHEREOF, the parties have caused this amended and restated Agreement
to be executed as of December 31, 2008.

 

 

REGIS CORPORATION

 

 

 

 

 

By:

 

/s/ Eric A. Bakken

 

 

 

Name:

Eric A. Bakken

 

 

 

Title:

Senior Vice President, General Counsel

 

20

--------------------------------------------------------------------------------


 

 

EXECUTIVE

 

 

 

 

 

By:

 

/s/ Randy L. Pearce

 

 

 

Name:

Randy L. Pearce

 

 

 

Title:

Senior Executive Vice President,
Chief Financial and Administrative Officer

 

21

--------------------------------------------------------------------------------